If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


MARGARET BARNOWSKI,                                                  UNPUBLISHED
                                                                     May 20, 2021
               Claimant-Appellant,

v                                                                    No. 344917
                                                                     Livingston Circuit Court
CLEARY UNIVERSITY and UNEMPLOYMENT                                   LC No. 17-000079-AE
INSURANCE AGENCY,

               Appellees.


                                    ON RECONSIDERATION

Before: GADOLA, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

        Margaret Barnowski worked part-time at Cleary University and quit to accept full-time
employment at Advanced Medical Solutions. When she was fired from Advanced Medical,
Barnowski applied for unemployment compensation benefits with the Michigan Unemployment
Insurance Agency (UIA). The UIA denied Barnowski’s benefit claim. Barnowski’s protest of the
denial was late. An administrative law judge (ALJ) and the Michigan Compensation Appellate
Commission (MCAC) concluded that she had not established good cause for her late protest, and
the circuit court affirmed.

        We affirmed the circuit court. Barnowski v Cleary Univ, unpublished opinion per curiam
of the Court of Appeals, issued July 30, 2020 (Docket No 344917) (Barnowski I). Barnowski
moved for reconsideration, asserting that our opinion contained significant legal and factual errors.
We granted the motion for reconsideration and vacated our July 30, 2020 opinion. We now
conclude that the MCAC erred as a matter of law by denying Barnowski a hearing on the merits
of her appeal. Accordingly, we reverse and remand for further proceedings.

                         I. MISTAKES ARE TEACHING MOMENTS

       Conventional wisdom holds that we learn from our mistakes. In her motion for
reconsideration, Barnowski pointed out two mistakes in our initial opinion. Her brief helped us to



                                                -1-
acquire a more accurate understanding of the facts and the legal issue at the core of this case. On
reconsideration, we agree that Barnowski should prevail.

                          A. BACKGROUND FACTS, CORRECTED

        As explained above, Barnowski had two employers in succession: Cleary University and
Advanced Medical. She premised her claim for unemployment benefits on the termination of her
employment from Advanced Medical. Barnowski filed a single application for benefits, in
accordance with UIA procedure. In response, she received two notices. The first identified the
involved employer as “Cleary University” and stated that Barnowski was “disqualified for
benefits.” The second, dated two days later, identified Advanced Medical as the involved
employer and informed Barnowski that she was “not disqualified for benefits.” Barnowski
assumed that because her claim focused on Advanced Medical rather than Cleary, the Advanced
Medical determination controlled. She interpreted the second letter as having superseded the first
and took no further action. Only after the 30-day appeal window closed did she learn that the first
notice was dispositive and started the appeal clock running.

        Barnowski filed a request for a redetermination of her claim in the UIA, which was denied
because it was late. She appealed that decision administratively. An ALJ determined that
Barnowski had not established good cause for her late protest, the MCAC affirmed the ALJ, and
the circuit court affirmed the MCAC. All three entities concluded that Barnowski lacked good
cause for filing an untimely request for redetermination.

       Barnowski filed an application for leave to appeal in this Court, which we denied for lack
of merit in the grounds presented. She then filed an application for leave to appeal in the Michigan
Supreme Court, which remanded the case to this Court for consideration as on leave granted.
Barnowski v Cleary Univ, 504 Mich 893 (2019).

             B. BARNOWSKI’S LEGAL ARGUMENT AND THE GOVERNING LAW

        From the start of these proceedings, Barnowski has contended that she had good cause for
her late appeal because the UIA’s notices were unreasonably confusing. Her argument rests on a
provision of the Mich Admin Code, R 421.270(1)(e), which provides that good cause for
entertaining a late appeal exists “[i]f an interested party fails to receive a reasonable and timely
notice, order, or decision.” (Emphasis added.) Our own error in understanding the two notices
and the process that generated them demonstrates that Barnowski’s claim has merit. We now hold
that the manner in which the UIA communicated its decision to Barnowski was unreasonable as a
matter of law.1

       Several important legal principles underly our holding.




1
  We review de novo the circuit court’s application of legal principles in reviewing an
administrative decision, including matters of statutory interpretation. Mericka v Dep’t of
Community Health, 283 Mich App 29, 36; 770 NW2d 24 (2009).


                                                -2-
        First, the Michigan Employment Security Act (MESA), MCL 421.1 et seq., was intended
“for the benefit of persons unemployed through no fault of their own . . . for the public good, and
the general welfare of the people of this state.” MCL 421.2(1). Courts should interpret MESA
and its provisions liberally to give effect to this remedial legislation. Laya v Cebar Constr Co,
101 Mich App 26, 34; 300 NW2d 439 (1980). The Legislature allocated to the Bureau of Worker’s
and Unemployment Compensation the responsibility to “promulgate rules and regulations that it
determines necessary, and that are not inconsistent with this act, to carry out this act.” MCL
421.4(1).

        A decision that benefits are owed to an individual, or that an individual is disqualified from
receiving benefits, is called a determination. MCL 421.27(a)(1). If a claimant disagrees with a
determination, she can request a redetermination. MCL 421.32a(1). A redetermination request
must be made within 30 days after the mailing of the determination notice. Id. The UIA may also
seek a review of its own decisions and is bound by the same time limit. Id.

        The UIA must review timely challenges to its determinations and must issue a reasoned
redetermination affirming, modifying, or reversing the prior determination, or it may transfer the
matter to an ALJ for a hearing. Id. For “good cause,” the UIA may reconsider a determination or
a redetermination after the 30-day period has expired. MCL 421.32a(2). “Good cause” for
reconsideration of a determination after the 30-day period has expired includes the failure of the
UIA to provide “a reasonable and timely notice, order, or decision.” Mich Admin Code, R
421.270(e).

                                         C. OUR ERROR

        Our original opinion stated: “Claimant filed a single claim with the Michigan
Unemployment Insurance Agency (UIA) seeking unemployment benefits from Cleary
University.” Barnowski I, slip op at 1. This statement was erroneous, as Barnowski actually
sought benefits from Advanced Medical. In response, Barnowski received two notices, one
declaring her disqualified, and the second announcing that she was “not disqualified.” We erred
again by stating that the second notice identifying Advanced Medical as the employer was “clearly
unrelated” to Barnowski’s unemployment benefit claim. Id. at 3. In fact, just the opposite was
true—the employer at issue was Advanced Medical.

        Furthermore, our original opinion rested on the premise that the notices were reasonable
because a reader could and should have recognized that they had different case numbers and
discussed different statutory provisions, and therefore required different levels of attention. We
now recognize that while the substance of the notices may have been understood by an attorney
specializing in the unemployment compensation realm, the notices did not reasonably inform a
claimant of the substance of the UIA’s decision.

                        II. RESOLVING THE MISUNDERSTANDINGS

        Our confusion about the notices exposed a legal reality: the notices were confusing, even
to three Court of Appeals judges. Like Barnowski, we concluded that the notice involving Cleary
University (stating that Barnowski was disqualified) did not matter, when in fact it was the
dispositive notice. Barnowski understood that the second notice, involving Advanced Medical



                                                 -3-
and finding her “not disqualified,” meant that she would receive benefits. This was an eminently
reasonable conclusion, given that Advanced Medical was the targeted employer and the positive
notice followed the negative one, suggesting that the UIA recognized that benefits were due based
on Advanced Medical’s allegedly improper termination of Barnowski’s employment.

         In our initial opinion we found the two notices “reasonable” because “the notices were not
contradictory and had unique characteristics.” Id. at 3. We pointed out that “the notices clearly
listed different case numbers and discussed different statutory provisions,” and that even had
Barnowski “overlooked the nuances of these identifiers, the body of each message clearly
indicated that the notices pertained to different employers.” Id. We further admonished that “to
the extent that the messages confused claimant, the UIA provided a phone number that claimant
could call if she had questions.” Id.

        These lawyerly distinctions (also pointed out to us by the UIA) do not address the salient
question: did the notices reasonably inform Barnowski that she had been denied unemployment
compensation benefits? The UIA has not explained why a claimant should understand the legal
rationale for two notices with two different case numbers, or why a claimant should be expected
to look up the statutory texts cited in the notices in order to comprehend their contents. The UIA’s
brief on appeal offers the following argument in this regard:

               To qualify for unemployment benefits a claimant must have sufficient
       wages in a base period, and the Agency must notify each base-period employer and
       the separating employer that a claim has been filed. MCL 421.32(b). All employers
       from this base period are charged a portion of benefits paid to a claimant, not just
       the one that separated the claimant’s employment right before their claim. See
       MCL 421.20(b). Thus, if a claimant has numerous employers in the year leading-
       up [sic] to their claim, there are numerous employers who may be interested parties
       in a claimant’s unemployment claim. Likewise, the MES Act contains numerous
       disqualification provisions that could arise in a case based on information from any
       of the base period employers. See MCL 421.29(1); MCL 421.32(c). Recognizing
       that multiple disqualifying issues could arise within a single benefits claim, the
       MES Act requires the Agency to issue separate decisions on disqualifying issues:
       “the unemployment agency shall issue 1 or more nonmonetary determinations
       necessary to establish the claimant’s qualification for benefits based on any prior
       separation in inverse chronological order.” MCL 421.32(c) (emphasis added).
       Thus, a claimant may not be disqualified on Issue X related to Employer A, but
       could be disqualified on Issue Y related to Employer B. And once the Agency
       makes those determinations, it has to send them to claimants. That is what the
       Agency did here with the September 27 and 29, 2016, determinations.

       After careful contemplation, we understand the UIA’s point. But it misses the crux of the
question presented, which is whether the notices sent to Barnowski reasonably informed her that
her unemployment benefit claim had been denied. That two notices were statutorily required did
not prevent the UIA from providing an explanation (in plain English) regarding why she received




                                                -4-
two notices for one claim, and what they meant.2 The UIA failed to inform Barnowski in either
notice that unless both determinations were positive, she was ineligible for benefits.

        Barnowski reasonably concluded that the second notice controlled because the UIA failed
to reasonably inform her otherwise. Accordingly, good cause for her late appeal was established.

        We reverse the circuit court and remand to the UIA for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                            /s/ Michael F. Gadola
                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Cynthia Diane Stephens




2
 The Legislature has apparently attempted to remedy this problem. See MCL 421.32(c), which
now provides in relevant part:
       Notwithstanding any other provision of this act, beginning May 1, 2020, and until
       the effective date of the amendatory act that added this subsection, in determining
       a claimant’s nonmonetary eligibility to qualify for benefits, the unemployment
       agency shall not issue a determination with respect to the claimant’s separation
       from a base period or benefit year employer other than the separating employer,
       and the unemployment agency shall consider the claimant to have satisfied the
       requirements of [MCL 421.29(2) and (3)].



                                               -5-